



logommc2015.jpg [logommc2015.jpg]
 
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
212 345 4874 Fax 212 345 6676
dan.glaser@mmc.com
www.mmc.com






Exhibit 10.56


January 17, 2018


Mark C. McGivney
[Address]
[City, State, Zip Code]


Subject:    Terms of Employment




Dear Mark:


This first amendment to the letter agreement, dated September 17, 2015, between
you and Marsh & McLennan Companies, Inc. (the “Letter Agreement”) revises the
terms and conditions of your employment as follows:


1.
Exhibit A to the Letter Agreement shall be deleted and replaced in its entirety
with the attached Exhibit A.



The terms of this amendment are effective as of January 17, 2018. Except as
amended by this amendment, the Letter Agreement will continue to govern your
employment as the Chief Financial Officer of Marsh & McLennan Companies, Inc.


Please acknowledge your agreement with the terms of the Letter Agreement, as
amended by this amendment, by signing and dating this and the enclosed copy of
this amendment and returning it to me.


Sincerely,




/s/ Daniel S. Glaser
Daniel S. Glaser
President and Chief Executive Officer
Marsh & McLennan Companies, Inc.




Accepted and Agreed:


/s/ Mark C. McGivney     
(Signature)        


1/17/18__________
(Date)





--------------------------------------------------------------------------------



January 17, 2018
Mark C. McGivney
Page 2








Exhibit A






Board or Committee Memberships
Accounting Advisory Board of the University of Rhode Island College of Business
Administration
Annual Base Salary
$750,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $1,200,000. Actual bonus may
range from 0% - 200% of target, based on achievement of individual performance
objectives and/or Marsh & McLennan Companies’ performance as Marsh & McLennan
Companies may establish from time to time.
Annual Target Long Term Incentive Opportunity
Long-term incentive awards are discretionary. Target award of $2,000,000 (based
on grant date fair value), commencing with the award made in 2018.








